Exhibit 10.17 STOCK OPTION AWARD AGREEMENT DATED The Compensation and Development Committee of the Burlington Northern Santa Fe Corporation (“BNSF” or the “Company”) Board of Directors has awarded you (the “Employee”) a grant of Non-Qualified Stock Options (“NQSOs” or “Options”) as follows: Grant Date: Total Number of NQSOs: Option Price: Vesting First Third Second Third Last Third Expiration Date: The Options are granted under and governed by the terms and conditions of the BNSF 1999 Stock Incentive Plan (the “Plan”) and the terms and conditions set forth herein below. To accept this Award Agreement, you must click on the acceptance box at the end of this Agreement.Anything herein contained to the contrary notwithstanding, unless this Award Agreement is electronically accepted or executed by the Employee and delivered to the Secretary of BNSF on or before , the award described herein may be withdrawn and cancelled by the Company. By your acceptance of this Award Agreement: (1) you agree to abide by the terms and conditions of the Plan and this Award Agreement; and (2) you attest that you were a salaried employee of the Company or a Related Company on , with respect to the award made herein The following terms and conditions shall apply to the award made by this Award Agreement. 1. Acceptance . The Employee agrees to perform services for BNSF or its Related Companies and accepts this grant along with the terms and provisions of the Plan and this Agreement. 2. Right to Purchase .
